   Case 19-28378                Doc 41          Filed 03/25/21 Entered 03/25/21 20:50:27                                   Desc Main
                                                 Document     Page 1 of 12


B 2100A (Form 2100A) (12/15)


                          UNITED STATES BANKRUPTCY COURT
                                                 Western District Of Tennessee

In re Stanley Ray Nevilles and Susan Lavette Nevilles ,                                            Case No. 19-28378


                 TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association, not in its
individual capacity but solely as Trustee for the RMAC
Trust, Series 2018G-CTT                                                   Wells Fargo Bank, N.A.
________________________________________                                  ________________________________________
           Name of Transferee                                                          Name of Transferor

Name and Address where notices to transferee                              Court Claim # (if known): 2-1
should be sent:                                                           Amount of Claim: $79,342.99
Rushmore Loan Management Services, LLC                                    Date Claim Filed: 11/1/2019
P.O Box 55004
Irvine, CA 92619

Phone: 888-504-6700                                                       Phone: 800-274-7025
Last Four Digits of Acct. #: 6543                                         Last Four Digits of Acct. #: 9992

Name and Address where transferee payments
should be sent (if different from above):
Rushmore Loan Management Services, LLC
P.O. Box 52708
Irvine, CA 92619

Phone: 888-504-6700
Last Four Digits of Acct. #: 6543



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:    /s/ Mark A. Baker                                                     Date:          March 25, 2021
      Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
  Case 19-28378        Doc 41   Filed 03/25/21 Entered 03/25/21 20:50:27           Desc Main
                                 Document     Page 2 of 12



                                CERTIFICATE OF SERVICE
The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the TRANSFER OF CLAIM OTHER THAN FOR SECURITY in the above
captioned case was this day served upon the below named persons by mailing, postage prepaid,
first class mail or by electronic service copy of such instrument to each person, party, and/or
counsel at the addresses shown below:

Via U.S. Mail

Stanley Ray Nevilles
3221 Lynchburg St.
Memphis, TN 38134


Susan Lavette Nevilles
3221 Lynchburg St.
Memphis, TN 38134


Via CM/ECF electronic service:
Herbert D Hurst
Hurst Law Frim P.A.
PO Box 41497
Memphis, TN 38174-1497

Sylvia F. Brown
200 Jefferson Ave Suite #1113
Memphis, TN 38103



Dated: March 25, 2021


                                            Respectfully submitted,
                                            /s/ Mark A. Baker
                                            Mark A. Baker, TN Bar No. 26055
                                            McMichael Taylor Gray, LLC
                                            3550 Engineering Drive, Suite 260
                                            Peachtree Corners, GA 30092
                                            Telephone: (404) 474-7149
                                            Facsimile: (404) 745-8121
                                            E-mail: mbaker@mtglaw.com
                                                                                                                                          x


   Case 19-28378                 Doc 41      Filed 03/25/21 Entered 03/25/21 20:50:27                            Desc Main
           P.O. Box 814529
           Farmers Branch, TX 75381-4529
                                              Document     Page 3 of 12
           888.616.5400 toll free
           844.897.5703 fax
           www.rushmorelm.com




                                                                                                               March 02, 2021

STANLEY R NEVILLES
3221 LYNCHBURG ST
MEMPHIS TN 38134-3143




 Your New Loan Number:
 Property Address: 3221 LYNCHBURG ST
                   MEMPHIS, TN 38134


                              NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF SERVICING

 Dear Mortgagor(s):

 Welcome to Rushmore Loan Management Services. Our intention is to meet your loan servicing needs with efficient, prompt, and
 courteous service. Below you will find important information regarding how to contact us, make payments and set-up your online
 account. We encourage you to visit our website at www.rushmorelm.com and create an account after receiving this letter.

 You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from you, has been assigned,
 sold or transferred from Wells Fargo Home Mortgage to Rushmore Loan Management Services LLC (Rushmore), effective
 02/25/2021. The transfer of the servicing of your mortgage does not affect any term or condition of the mortgage instruments,
 other than terms directly related to the servicing of your loan.

 Except in limited circumstances, the law requires that your previous servicer send you this notice at least 15 days before the
 effective date of transfer. As your new servicer, we must also send you this notice no later than 15 days after this effective date or
 at closing.

 Your previous servicer was Wells Fargo Home Mortgage. The previous servicer's address is as follows: P.O. Box 10335, Des
 Moines, IA 50306-0335. If you have any questions regarding the transfer of servicing from your previous servicer, call Wells Fargo
 Home Mortgage Customer Service at 866-234-8271 between Mon-Fri 6:00 am - 10:00 pm and Sat 8:00 am - 2:00 pm CST. This is a
 toll free number.

           Rushmore will be your new servicer. The business addresses for your new servicer are as follows:

                                                  Correspondence Address
                                           Rushmore Loan Management Services LLC
                                               1755 Wittington Place, Suite 400
                                                      Dallas, TX 75234

                                                     Payment Address
                                           Rushmore Loan Management Services LLC
                                                      P.O. Box 514707
                                                Los Angeles, CA 90051-4707

 If you have any questions related to the transfer of servicing to Rushmore, call our Customer Care Department at
 888-616-5400 between Monday through Thursday, 6 a.m. to 7 p.m., Friday 6 a.m. to 6 p.m. Pacific. Please have your
 new loan number available when calling.

 Rushmore offers several convenient ways to make your monthly payment. You can make your payment by phone at
 888-616-5400 (a small fee may apply) or for free through our website at www.rushmorelm.com. Click on the upper banner
 titled ACCOUNT LOGIN and you can make a payment or sign-up for Auto Draft Payments (ACH). Rushmore highly
 recommends this option, as it helps to prevent you from being late on any of your very important mortgage payments. You may
 also use Western Union Quick Collect (Code City: Rushmore Code State: CA). Western Union may charge a fee for this
 service.


 The date that your present servicer Wells Fargo Home Mortgage will stop accepting your payments is 02/24/2021. The date that
 Rushmore will begin accepting payments from you is 02/25/2021. Send all payments due on or after that due date to your new
 servicer. A billing statement from Rushmore will be mailed to you within 15 to 30 days.
  Case 19-28378               Doc 41        Filed 03/25/21 Entered 03/25/21 20:50:27                              Desc Main
                                             Document     Page 4 of 12
If you are currently making your mortgage payment through a third-party entity (e.g., your on-line banking, government allotment,
biweekly, or bill service), please take the necessary steps to advise them of your new loan number and change the payee to your
new servicer. In the event of a payment change, it is your responsibility to notify the third-party of the new payment amount and
new address to send the payments.

Rushmore Loan Management Services LLC requests that you make every effort to remit your monthly payments on
the contractual due date shown on the note and your payment coupon.

If you wish to speak with a Housing Counseling Agency certified by the U.S. Department of Housing and Urban Development
(HUD), please call the following toll-free number: (800) 569-4287.

For a full list of Rushmore's standard fees, please visit our website at https://www.rushmorelm.com/standard-fees/.

Important note: If you entered into an approved loss mitigation plan with your previous loan servicer, or if you had a loss
mitigation application in process with your previous servicer, please call Rushmore immediately, toll-free, at 844-248-8169, to
confirm that the loss mitigation plan information, or application and documentation, were properly transferred to Rushmore.

You should also be aware of the following information, which is referred to in more detail in Section 6 of the Real Estate
Settlement Procedures Act (RESPA) (12 USC §2605).

During the 60-day period following the effective date of transfer of the loan servicing, a loan payment received by your previous
servicer before its due date may not be treated by the new servicer as late, and a late charge fee may not be assessed.

A Business Day is a day on which the offices of the business entity are open to the public for carrying on substantially all of its
business functions.

Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in circumstances where servicers
are shown to have violated the requirements of that Section. You should seek legal advice if you believe your rights have been
violated.

Important note about insurance: If you have mortgage life or disability insurance or any other type of optional insurance, the
transfer of servicing rights may affect your insurance in the following way:

Rushmore does not collect and remit any type of optional insurance to your insurance company. Any premiums for any such
optional policy that was being collected and remitted by your previous servicer will be discontinued by Rushmore as of the effective
date of the transfer of servicing. If you wish to retain such optional insurance, you should contact your optional product service
provider about your ability to continue such insurance and how to make premium payments.

Should you have any questions, please contact our Customer Care Department at toll-free 888-616-5400, Monday through
Thursday, 6 a.m. to 7 p.m., Friday 6 a.m. to 6 p.m. Pacific.

Sincerely,

Rushmore Loan Management Services LLC

Please keep this document for your records.
                                                                            Page 2
  Case 19-28378              Doc 41        Filed 03/25/21 Entered 03/25/21 20:50:27                            Desc Main
                                                ADDITIONAL NOTICES
                                            Document     Page 5 of 12
Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information obtained
will be used for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this debt, this letter is
being sent for informational purposes only, is not an attempt to collect a debt and does not constitute a notice of personal
liability with respect to the debt.
If you have any other mortgage loans secured by the same property not serviced by Rushmore, please contact your other
servicer directly to discuss any possible loss mitigation options that may be available to you.
If you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is
being sent for information purposes only and does not constitute personal liability with respect to the debt.
LEGAL NOTIFICATION: Rushmore Loan Management Services LLC may report information about your account to credit
bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
Notice of Error Resolution & Information Request Procedures
The following outlines the Error Resolution and Information Request Procedures for your mortgage account at Rushmore Loan
Management Services LLC (RLMS). Please keep this document for your records.
If you think an error has occurred on your mortgage account or if you need specific information about the
servicing of your loan, please write us at:
                                        Rushmore Loan Management Services LLC
                                                       P.O. Box 52262
                                               Irvine, California 92619-2262

All written requests for information or notices of error should contain the following information:
         1.        Your name
         2.        Account number
         3.        Property Address
         4.        Description of the error and explanation as to why you believe it is an error or a request for specific
                   information regarding the servicing of your loan
         5.        Current contact information so we may follow up with you
All written requests for specific information will be handled within 30 days of receipt. We will determine whether an error
occurred within 30 days after receiving your notice of error and will correct any error promptly (Notices of error on payoff
statements will be handled within 7 days). If additional time is needed to investigate your complaint or request, we may take up to
45 days but we will notify you of the extension within the original 30 days. If we decide that there was no error, we will send you
a written explanation. You may ask for copies of the documents that we used in our investigation.
HUD STATEMENT
Pursuant to section 169 of the Housing and Community Development Act of 1987, you may have the opportunity to receive
counseling from various local agencies regarding the retention of your home. You may obtain a list of the HUD approved housing
counseling agencies by calling the HUD nationwide toll free telephone at 1-800-569-4287.
Equal Credit Opportunity Act Disclosure
NOTICE: The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis
of race, color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a binding
contract); because all or part of the applicant's income derives from any public assistance program; or because the applicant has in
good faith exercised any right under the Consumer Credit Protection Act. The federal agency that administers compliance with
this law concerning this creditor is the Bureau of Consumer Financial Protection, 1700 G Street NW, Washington, DC 20552.
                                                                                                                      Rev 8/19
Case 19-28378   Doc 41   Filed 03/25/21 Entered 03/25/21 20:50:27   Desc Main
                          Document     Page 6 of 12
                                                                      Page 3
  Case 19-28378          Doc 41      Filed 03/25/21 Entered 03/25/21 20:50:27                 Desc Main
                                      Document     Page 7 of 12
                                                                                                    Rev. 03/19


                      WHAT DOES RUSHMORE LOAN MANAGEMENT SERVICES DO
   FACTS              WITH YOUR PERSONAL INFORMATION?


                      Financial companies choose how they share your personal information. Federal law
                      gives consumers the right to limit some but not all sharing. Federal law also requires
     Why?             us to tell you how we collect, share, and protect your personal information. Please
                      read this notice carefully to understand what we do.


                      The types of personal information we collect and share depend on the product or
                      service you have with us. This information can include:
                        •   Social Security numbers and income
     What?              •   Account balances and payment history
                        •   Credit history and credit scores
                      When you are no longer our customer, we continue to share your information as
                      described in this notice.


                      All financial companies need to share customers’ personal information to run their
                      everyday business. In the section below, we list the reasons financial companies
     How?             can share their customers’ personal information; the reasons Rushmore Loan
                      Management Services chooses to share; and whether you can limit this sharing.


                                                     Does Rushmore
Reasons we can share your personal                        Loan
                                                                            Can you limit this sharing?
information                                           Management
                                                     Services share?
For our everyday business purposes — such
as to process your transactions, maintain your
                                                           Yes                           No
account(s), respond to court orders and legal
investigations, or report to credit bureaus

For our marketing purposes — to offer our
                                                           Yes                           No
products and services to you
For joint marketing with other financial
                                                           Yes                           No
companies
For our affiliates’ everyday business purposes
— information about your transactions and                   No                     We don’t share
experiences
For our affiliates’ everyday business purposes
                                                            No                     We don’t share
— information about your creditworthiness

For nonaffiliates to market to you                          No                     We don’t share


 Questions?                                Call 888-504-6700 or go to www.rushmorelm.com
  Case 19-28378          Doc 41   Filed 03/25/21 Entered 03/25/21 20:50:27           Desc Main
                                   Document     Page 8 of 12



What we do
                                               To protect your personal information from
How does Rushmore Loan Management Services     unauthorized access and use, we use security
protect my personal information?               measures that comply with federal law. These
                                               measures include computer safeguards and
                                               secured files and buildings.

                                               Only persons who manage your account or
                                               provide you products or services have access to
                                               your nonpublic personal information. We
                                               maintain physical, electronic, and procedural
                                               safeguards to protect your information.
                                               We collect your personal information, for
How does Rushmore Loan Management Services     example, when you
collect my personal information?                • Apply for a loan
                                                • Pay your bills or give us your contact
                                                   information
                                                • Give us your income information or provide
                                                   employment information.
                                               We also collect your personal information from
                                               others, such as credit bureaus, affiliates, or
                                               other companies.
                                               Federal law gives you the right to limit only
Why can’t I limit all sharing?                  • Sharing for affiliates’ everyday business
                                                   purposes – information about your
                                                   creditworthiness
                                                • Affiliates from using your information to
                                                   market to you
                                                • Sharing for nonaffiliates to market to you
                                               State laws and individual companies may give you
                                               additional rights to limit sharing. See below for
                                               more on your rights under state law.

Definitions
                                               Companies related by common ownership or
Affiliates                                     control. They can be financial and nonfinancial
                                               companies.
                                                 • Rushmore Loan Management Services does
                                                    not share with our affiliates.
                                               Companies not related by common ownership or
Nonaffiliates                                  control. They can be financial and nonfinancial
                                               companies.
                                                 • Rushmore Loan Management Services does
                                                    not share with nonaffiliates so they can
                                                    market to you.
                                               A formal agreement between nonaffiliated
Joint Marketing Agreement                      financial companies that together market financial
                                               products or services to you.
                                                 • Our joint marketing partners include
                                                    mortgage companies and other companies
                                                    that we believe may help you to improve
                                                    your credit rating, manage your debts or
                                                    refinance your loan.



                                              2
                                                                      Page 4
  Case 19-28378          Doc 41      Filed 03/25/21 Entered 03/25/21 20:50:27                    Desc Main
                                      Document     Page 9 of 12


Other important information

Do Not Call Policy. This notice is the Rushmore Loan Management Services Do Not Call Policy under
the Telephone Consumer Protection Act. We do not solicit via telephone numbers listed on the state or
federal Do Not Call lists, unless the law allows. Rushmore Loan Management Services employees
receive training on how to document and process telephone marketing choices. Consumers who ask not
to receive telephone solicitations from Rushmore Loan Management Services will be placed on the
Rushmore Loan Management Services Do Not Call list and will not be called in any future campaigns,
including those of affiliates.

Call Monitoring and Recording. If you communicate with us by telephone, we may monitor or record the
call.

Nevada Residents. If you are a resident of Nevada, we are providing you this notice under state law. You
may be placed on our internal Do Not Call List by following the directions in the To limit direct marketing
contact section. If you have questions about this notice, you may contact us at Rushmore Loan
Management Services, P.O. Box 52262, Irvine, CA, 92619; Phone Number: 888.504.6700 or you may
also contact the Nevada Attorney General’s office at Bureau of Consumer Protection, Office of the
Nevada Attorney General, 555 E. Washington St., Suite 3900, Las Vegas, NV 89101; Phone number:
702.486.3132; Email: AGINFO@ag.nv.gov.

California Residents. If you are a resident of California, you are permitted to limit our disclosure of your
nonpublic personal information to non-affiliated financial institutions with which we have a joint marketing
agreement. You may request that we not share your non-public personal information with these third
parties by (1) completing, signing and returning to us the form entitled “Important Privacy Choices for
Consumers” provided when your loan transferred to us or (2) by calling us at 888-504-6700. Except as
set forth above, Rushmore Loan Management Services will not share your non-public personal
information with other unaffiliated third parties.

Vermont Residents. If you are a resident of Vermont, Rushmore Loan Management Services does not
disclose information about your creditworthiness to our affiliates and also does not disclose your personal
information, financial information, credit report, or health information to nonaffiliated third parties to market
to you, other than as permitted by Vermont law. In the event that this should change, Rushmore Loan
Management Services will not share your information without an affirmative opt-in. We will communicate
the opt-in process with you at that time.

Additional information concerning our privacy policies can be found at
https://www.rushmorelm.com/our-privacy-policy/ or call 888-504-6700.




                                                        3
Case 19-28378   Doc 41   Filed 03/25/21 Entered 03/25/21 20:50:27   Desc Main
                         Document      Page 10 of 12
                                                                                   Page 5
    Case 19-28378               Doc 41        Filed 03/25/21 Entered 03/25/21 20:50:27           Desc Main
Servicemembers Civil Relief                    Document         Page  11  of  12
                                              U. S. D ep a rt ment of H o us in g O MB A p p r o va l 2 5 0 2 - 0 5 8 4
Act Notice Disclosure                              and Urban Development                                                   Exp 3/31/2021
                                                     Office of Housing

Legal Rights and Protections Under the SCRA

ELX\PJLSLSILXY UT bHJZP\L K[Z_c UX bHJZP\L YLX\PJL'c UX H spouse or dependent of such a servicemember may be entitled to
certain legal protections and debt relief pursuant to the Servicemembers Civil Relief Act (50 USC §§ 3901-4043) (SCRA).

Who May Be Entitled to Legal Protections Under the SCRA?
  ' Regular members of the U.S. Armed Forces (Army, Navy, Air Force, Marine Corps and Coast
         Guard).
    '    Reserve and National Guard personnel who have been activated and are on Federal active duty
    '    National Guard personnel under a call or order to active duty for more than 30 consecutive days under
         section 502(f) of title 32, United States Code, for purposes of responding to a national emergency
         declared by the President and supported by Federal funds
    '    Active service members of the commissioned corps of the Public Health Service and the National
         Oceanic and Atmospheric Administration.
    '    Certain United States citizens serving with the armed forces of a nation with which the United States
         is allied in the prosecution of a war or military action.

What Legal Protections Are Servicemembers Entitled To Under the SCRA?
    '    The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to
         entering military service shall not bear interest at a rate above 6 % during the period of military service and one
         year thereafter, in the case of an obligation or liability consisting of a mortgage, trust deed, or other security in the nature
         of a mortgage, or during the period of military service in the case of any other obligation or liability.
    '    The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within
         one year HMZLX ZOL YLX\PJLSLSILXdY SPRPZHX_ service, a court may stop the proceedings for a period of time, or
         adjust the debt. In addition, the sale, foreclosure, or seizure of real estate shall not be valid if it occurs
         during, or within one year after the YLX\PJLSLSILXdY SPRPZHX_ YLX\PJL [TRLYY the creditor has obtained a valid
         court order approving the sale, foreclosure, or seizure of the real estate.
    '    The SCRA contains many other protections besides those applicable to home loans.

How Does A Servicemember or Dependent Request Relief Under the SCRA?

    '    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse
         must provide a written request to the lender, together with a copy of the servicememILXdY SPRPZHX_ UXKLXY)
            Rushmore Loan Management Services LLC / 15480 Laguna Canyon Road, Suite 100, Irvine CA 92618
                                        Telephone: (888) 504-6700 / Fax (949) 453-9397
    '    There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy
         UM H YLX\PJLSLSILXdY SPRPZHX_ UXKLXs to the lender in connection with a foreclosure or other debt enforcement
         action against real estate. Under these circumstances, lenders should inquire about the military status of a
         VLXYUT I_ YLHXJOPTN ZOL 8LVHXZSLTZ UM 8LMLTYLdY 8LMLTYL @HTVU]LX 8HZH 7LTZLXdY ]LIYPZL' JUTZHJZPTN ZOL
         servicemember, and examining their files for indicia of military service. Although there is no requirement for
         servicemembers to alert the lender of their military status in these situations, it still is a good idea for the
         servicemember to do so.

How Does a Servicemember or Dependent Obtain Information About the SCRA?

    '    ELX\PJLSLSILXY HTK KLVLTKLTZY ]PZO W[LYZPUTY HIU[Z ZOL E7D6 YOU[RK JUTZHJZ ZOLPX [TPZdY Judge Advocate, or
         ZOLPX PTYZHRRHZPUTdY ?LNHR 6YYPYZHTJL BMMPJLX) 6 SPRPZHX_ RLNHR HYYPYZHTJL office locator for all branches of the
         Armed Forces is available at http://legalassistance.law.af.mil/content/locator.php

    '    b@PRPZHX_ BTLEU[XJLc PY ZOL G) E) 8LVHXZSLTZ UM 8LMLTYLdY information resource. If you are listed as entitled to
         legal protections under the SCRA (see above), please go to www.militaryonesource.com/legal or call 1-800-
         342-9647 (toll free from the United States) to find out more information. Dialing instructions for areas outside
         the United States are provided on the website.



                                                                                                                     form HUD-92070
                                                                                                                            (6/2017)
Case 19-28378   Doc 41   Filed 03/25/21 Entered 03/25/21 20:50:27   Desc Main
                         Document      Page 12 of 12
